                                          Case 5:20-cv-02264-SVK Document 15 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 20-cv-02264-SVK
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9             v.

                                  10     PHILLIP J. PIAZZA, et al.,
                                  11                    Defendants.

                                  12          The history of this case is set forth in the Court’s April 6, 2021 Order to File Joint Status
Northern District of California
 United States District Court




                                  13   Report. Dkt. 14. The parties did not file a joint status report by the deadline set in the Court’s

                                  14   April 6, Order. Accordingly, the parties are ORDERED to appear at 1:30 p.m. on April 27, 2021

                                  15   and show cause, if any, why this case should not be dismissed for failure to prosecute.

                                  16          SO ORDERED.

                                  17   Dated: April 15, 2021

                                  18

                                  19
                                                                                                     SUSAN VAN KEULEN
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
